Court of Appeals
                                                 Third District of Texas
                                                 P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                        www.txcourte.gov/3rdcoa.aspx
                                                              (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                            JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                                March #2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-10-00296-CV
         Trial Court Case Number:      D-1 -GN-09-003426

Style:    Texas Commission on Environmental Quality
          v. Public Citizen, Inc.


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                           Very truly yours,




                                                           Jeffrey D. Kyle, Clerk


                                           Filed in The District Court
                                            of Travis County, Texas

                                                MAR 12 2015
                                                                           /fait,
                                       At                             M.
                                       Velva L. Price, District Clerk